Citation Nr: 0832490	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for type II diabetes mellitus with impotency, prior 
to March 12, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus with impotency, from 
March 12, 2003.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for diabetes mellitus, type 
II, with impotency, with an evaluation of 10 percent from 
November 10, 2001.  In January 2006 the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
increased the evaluation to 20 percent effective from March 
12, 2003. 


FINDINGS OF FACT

1.  Prior to March 12, 2003, the veteran's diabetes mellitus, 
type II, with impotency was managed by a restricted diet.  

2.  From March 12, 2003, the veteran's diabetes mellitus, 
type II, with impotency has required an oral hypoglycemic 
agent and a restricted diet.


CONCLUSION OF LAW

1.  Prior to March 12, 2003, the criteria for a rating in 
excess of 10 percent were not met for type II diabetes 
mellitus with impotency.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, 4.120, 
Diagnostic Codes (DCs) 7522-7913 (2007).

2.  From March 12, 2003, the criteria for a rating in excess 
of 20 percent have not been met for type II diabetes mellitus 
with impotency.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115b, 4.120, DCs 7522-7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2001 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2003 rating 
decision, January 2004 SOC, January 2006 SSOC, and May 2007 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  Here, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the service-connection claim has been 
more than substantiated, in fact it has been granted, thereby 
rendering section 5103(a) notice no longer required because 
the purpose which the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Moreover, a November 2006 letter 
from the RO provided the veteran with the information 
required by Dingess.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's type II diabetes mellitus, with 
impotency, is currently evaluated as 10 percent disabling 
prior to March 12, 2003, and 20 percent disabling on and 
after March 12, 2003, pursuant to the provisions of 38 C.F.R. 
§§ 4.115b, 4.120, DCs 7522-7913.  The 10 percent rating was 
assigned effective from the date when the veteran was 
diagnosed with diabetes mellitus, type II, with impotency.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  (The Board notes that special monthly compensation 
for loss of use of a creative organ is in effect.)  In every 
instance where the Rating Schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31. 

Under Diagnostic Code 7913, diabetes mellitus which is 
manageable by restricted diet only is rated 10 percent 
disabling.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling. 

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

In June 2001, testing from private treatment showed that the 
veteran's glucose level was 168.  In November 2001, D.C.C., 
M.D., of B.-P. Medical Group diagnosed the veteran with 
poorly controlled diabetes.  His fasting blood sugar was 
"clearly elevated," and Dr. C felt that the veteran should 
probably be on an oral hypoglycemic.

October 2002 treatment records with L.I.K., M.D., a private 
physician, indicate that the veteran continued to have 
erectile dysfunction despite the use of a gel.  Dr. K 
prescribed Viagra, 100 mg.  In November 2002 the veteran said 
that he did not take the gel or Viagra because they were too 
expensive, and Dr. K discussed vacuum therapy with him.

March 12, 2003, treatment notes from Dr. S, a private 
physician, indicate that the veteran was prescribed 
Glucophage 500 mg.  In October 2003, Dr. S wrote that the 
veteran was under his care for diabetes mellitus and was not 
insulin dependent.  The veteran's diabetes was controlled by 
diet and Glucophage, 500 mg twice daily.  Dr. S wrote in July 
2004 that the veteran's diabetes was controlled by diet and 
Glyburide, 5 mg one tablet daily.

At a June 2005 QTC Services internal medicine evaluation, the 
veteran reported that he had problems with impotency which 
started six years before, and that he was unable to achieve 
or maintain an erection.  He said that he had been given 
Viagra, which did not help.  On examination there was no 
evidence of a genital deformity.  He denied any history of 
hospitalizations for diabetic ketoacidosis or hypoglycemia.  
He was taking metformin, 500 mg twice daily.  He did not 
report that he was using insulin.  The diagnosis included 
adult onset diabetes and erectile dysfunction.

Dr. S wrote in March 2005 that the veteran was on a diabetic 
diet and Glyburide 5, mg daily.

In March 2007 the veteran had another QTC services internal 
medicine evaluation, at which he denied any history of 
diabetic ketoacidosis or hypoglycemia requiring 
hospitalization.  He said he saw his physician an average of 
three times a year, and complained of numbness and a tingling 
sensation in his lower extremities and feet.  For control of 
his diabetes he was taking metformin, of unknown dosage, 
twice a day.  The veteran reported 11 years of erectile 
dysfunction, and said that Viagra had not helped.  On 
examination there was no evidence of a genital deformity.  
The veteran was diagnosed with diabetes mellitus and erectile 
dysfunction associated with diabetes mellitus, type II.

Reviewing the evidence of record, the Board finds that, prior 
to March 12, 2003, the veteran's diabetes mellitus was 
controlled only by a restricted diet.  Therefore, he is not 
entitled to an evaluation in excess of 10 percent for the 
period before then under Diagnostic Code 7913.  On that date, 
he was first prescribed an oral hypoglycemic agent.  However, 
the record does not show that he has ever required insulin 
for the management of his diabetes mellitus.  Therefore, the 
veteran does not qualify for an evaluation in excess of 20 
percent for the period beginning on March 12, 2003, under DC 
7913.  The record does not show that he has suffered from a 
penis deformity with a loss of erectile function at any time, 
as is required for a 20 percent evaluation, the lowest 
available, under Diagnostic Code 7522.  Therefore, the 
veteran cannot be assigned a separate evaluation under DC 
7522.  As discussed above, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See DC 7913, Note (1).

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for diabetes mellitus, type 
II with impotency higher than the 10 percent assigned prior 
to March 12, 2003, and the 20 percent assigned on and after 
March 12, 2003.  Therefore the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra. 




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for type II diabetes mellitus with impotency, prior to March 
12, 2003, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus with impotency, from March 12, 
2003, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


